 1

 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 3
                                                                Mar 25, 2020
 4                                                                  SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    TERRA GOLD FARMS, INC.,
                                                 NO: 2:17-CV-326-SAB
 8                            Plaintiff,
            v.                                   ORDER OF DISMISSAL WITH
 9                                               PREJUDICE
      UNIGARD INSURANCE
10    COMPANY,

11                             Defendant.

12

13         BEFORE THE COURT is the Stipulation for Dismissal with Prejudice, ECF

14   No. 45. Having reviewed the Stipulation and the record, the Court finds good cause

15   to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The parties’ Stipulation for Dismissal with Prejudice, ECF No. 45, is

17               GRANTED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without costs to any

19               party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21   ///


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, provide copies to counsel, and close this case.

 4         DATED March 25, 2020.

 5

 6

 7

 8
                                           Stanley A. Bastian
 9
                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
